BURKE, Justice,
with whom RABINOW-ITZ, Chief Justice, joins, dissenting.
I respectfully dissent.
Judge Blair is the presiding superior court judge for the Fourth Judicial District. On June 14, 1979, prior to his departure for China, Judge Blair entered an order providing in part,
[T]he Honorable Gerald J. Van Hoomis-sen be and hereby is appointed Acting Presiding Superior Court Judge, Fourth Judicial District, for the period of time from June 22, 1979, until such time as Judge James R. Blair returns.
As acting presiding judge, Judge Van Hoomissen was obligated to “perform the duties required of him by law.” Rule 37(a), Alaska R. Admin. One of those duties was to “assign the cases pending to the judges .. . within the district,” and to “expedite and keep current the business of the court.” AS 22.10.130. Thus, I believe, there was good cause for Judge Van Hoomissen to act on the borough’s motion, and decide the matter himself. Such being the case, Civil Rule 40(d) was not violated.
I would affirm.